Citation Nr: 0414104	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  01-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a left hip 
condition, claimed as secondary to a service-connected deep 
scratch of the right calf.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for a left foot 
condition.  

4. Entitlement to service connection for a right foot 
condition.  

5.  Entitlement to service connection for a low back 
condition.  

6.  Entitlement to service connection for a right shoulder 
condition.  

7.  Entitlement to service connection for a left shoulder 
condition.  

8.  Entitlement to service connection for a neck condition.  

9.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right calf scar.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem


INTRODUCTION

The veteran served on active duty for training with the Army 
National Guard from August 1982 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2001 and July 2002 rating decisions 
from the RO that denied the above claims.  

It appears from her hearing testimony that the veteran is 
seeking service connection for right leg and/or knee 
disability that is separate and distinct from her right calf 
scar.  

As this issue has not been procedurally developed, the Board 
is referring it to the RO for initial adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  The Board notes that the 
veteran underwent right lower extremity surgery at Uniontown 
Hospital in or about 2001.  

By July 2002 rating decision, the RO denied entitlement to an 
evaluation in excess of 10 for a service-connected right calf 
scar.  The veteran filed a timely notice of disagreement that 
month.  See 38 C.F.R. §§ 20.200, 20.201. 20.302(a) (2003).  
However, a statement of the case has not yet been issued.  As 
no statement of the case on this matter has been issued, 
additional action by the RO is required as set forth in the 
Remand portion of this decision.  See Manlincon v. West, 12 
Vet. App. 328 (1999).

As set forth hereinbelow, the issues of an increased rating 
for a right calf scar, service connection for a low back 
disability, service connection for a left shoulder 
disability, and service connection for hemorrhoids are being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and her 
representative if further action is required on her part.  


FINDINGS OF FACT

1.  The veteran's right foot disability is not shown to be 
related to her active duty service.  

2.  The veteran's left foot disability is not shown to be 
related to her active duty service.  

3.  The veteran's right shoulder disability is not shown to 
be related to her active duty service.  

4.  The veteran's cervical spine disability is not shown to 
be related to her active duty service.  

5.  The veteran is not shown to be suffering from a left hip 
disability.  


CONCLUSIONS OF LAW

1.  The veteran's right foot disability is not due to disease 
or injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 U.S.C. § 5107; 38 
C.F.R. §§ 3.102, 3.303 (2003).  

2.  The veteran's left foot disability is not due disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 U.S.C. § 5107; 38 
C.F.R. §§ 3.102, 3.303 (2003).  

3.  The veteran's right shoulder disability is not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 U.S.C. 
§ 5107; 38 C.F.R. §§ 3.102, 3.303 (2003).  

4.  The veteran's cervical spine disability is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303 (2003).  

5.  A right hip disability is not the proximately due to or 
the result of the veteran's service-connected right calf 
scar.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This mandate was 
followed in this case.  

The Board notes that the RO initially denied service 
connection for a left hip disability by June 2000 rating 
decision, before the enactment of VCAA in November 2000.  
Shortly after VCAA came into affect, however, the RO sent the 
veteran VCAA notice and readjudicated her claim.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
including presenting testimony at a video teleconference 
hearing before a the undersigned.  

Further, by June 2001, February 2002, and June 2002 letters, 
September 2001 and October 2002 Statements of the Case, and 
December 2001 Supplemental Statement of the Case, she and her 
representative have been notified of the evidence needed to 
establish the benefits sought, and she has been advised 
regarding her and VA's respective responsibilities as to 
obtaining that evidence via the documents noted above.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran's service medical records indicate no complaints 
relevant to the right foot, left foot, right shoulder, neck, 
or left hip.  The records do reflect that the veteran was 
struck by a board that landed on her right leg and caused a 
scrape.  

By September 1983 rating decision, the RO granted service 
connection for residuals of injuries to the right lower leg 
evaluated as 10 percent disabling.  The veteran's disability 
was rated under a diagnostic code pertinent to scars.

On March 1985 VA medical examination, the veteran indicated 
that in October 1982, a board from a refrigerator fell on her 
lower right calf, "causing excruciating pain."  She 
indicated that she still suffered occasional pain.  No other 
musculoskeletal disabilities were noted by the veteran or the 
examiner.  The examiner diagnosed a right lower calf scar.  

On April 1988 VA medical examination, the examiner noted that 
a right calf hematoma was evacuated and stitched twice.  The 
examiner further mentioned subjective complaints of aching 
with prolonged standing and swelling of the right calf.  A 
well-healed 3/4" scar was observed.  

With respect to the right calf, the examiner diagnosed a 3/4" 
scar with moderate tenderness to palpation.  There was no 
associated swelling.  On examination, the veteran's neck was 
within normal limits.  With respect to the musculoskeletal 
system, the examiner indicated that strength was good in both 
the upper and lower extremities.  

On June 1995 VA medical examination, the examiner noted a 
long vertical right calf scar that was four inches in length.  
The scar was faint with no keloid formation or herniation.  
There was no swelling, depression, or ulceration of the scar.  
The veteran reported, however, that the scar was tender.  

The examiner diagnosed a history of an injury to the right 
calf resulting in hematoma with a tender and painful scar.  
The examiner noted the veteran's complaint that the scar 
pulled her right calf muscles to the extent that she could 
not drive long distances.  

By October 1995 rating decision, the RO denied an increased 
rating for the veteran's service-connected right calf scar.  

A December 1998 magnetic resonance imaging (MRI) of the 
veteran's cervical spine revealed a small central disc 
herniation at C5-6 that mildly impressed the cervical cord as 
the veteran had a developmentally small cervical spine canal.  

In December 1998, the veteran complained of neck pain.  Left 
C6 radiculopathy secondary to C5-6 disc herniation with 
spinal cord and/or nerve root compression in a congenitally 
narrowed cervical spine canal was diagnosed.  

A December 1998 medical notation indicated complaints of "a 
little discomfort" in the neck, shoulders, and upper arms.  

An August 1999 X-ray study of the left hip revealed no 
degenerative changes and was within normal limits.  There was 
no clear active inflammatory process, joint restriction, or 
weakness.  

By June 2000 rating decision, the RO denied service 
connection for a left hip condition claimed as secondary to a 
service-connected right calf scar.  

An August 2000 medical examination report indicated that the 
veteran suffered a neck injury at work in 1995 and again in 
an automobile accident in 1998.  She stated that her neck was 
stiff and that her shoulder hurt.  

A November 2001 VA progress note indicated the veteran had 
been experiencing left hip pain since a fall in 1998.  

In August 2001, the RO readjudicated the veteran's claim of 
service connection for a left hip disability secondary to her 
right calf scar under the provisions of the newly enacted 
VCAA.  By August 2001 rating decision, however, the RO again 
denied the veteran's claim.  

In November 2001, the veteran testified at an RO hearing that 
she was injured in September 1982 on an obstacle course.  As 
a result, she suffered shoulder pain and muscle strain in the 
neck and back.  Her right hip was affected after she injured 
her right lower calf which caused an abscess that required 
staples.  She stated that she depended exclusively on her 
left hip because she did not wish to put pressure on her 
right leg.  She also stated that she injured her left hip 
when she injured her right leg in service.  

On June 2002 VA medical examination, the examiner indicated 
that the veteran's right calf scar did not appear to cause 
neurologic deficits.  The examiner did, however, note 
complaints of increased sensitivity and painful dysesthesias 
over the scar area.  

On a second June 2002 VA medical examination, the examiner 
noted bilateral foot surgery in May 2002 for the second toe 
of the right foot and second toe of the left foot.  

In 1995, the veteran underwent surgery for the left foot 
third and fourth metatarsals.  The veteran reported that she 
injured her feet in 1983 when a board gave way and fell on 
both her feet.  She stated that she first sought attention 
for her feet in 1989 for pain and swelling and calluses.  The 
only treatment she received at the time, however, was for 
calluses.  

X-ray studies of the feet revealed moderate advanced 
degenerative osteoarthritic changes of the toes, bilaterally.  

On a third June 2002 VA medical examination, the veteran 
reported that, in 1982 while on an obstacle course, she was 
hanging from a rope and was hit by standing boards causing 
trauma to her neck and low back.  A few months later, she 
injured her right calf when a board fell on that calf.  

She stated that she required narcotics for right calf pain.  
In 1998, she indicated that she was involved in a major car 
accident.  She reported that she fell from a flight of stairs 
in May 2000 and that a contemporaneous MRI reflected C5-6 
disc herniation and stenosis without cord compression.  

On examination, the veteran appeared healthy.  The examiner 
diagnosed chronic pain syndrome and degenerative joint 
disease at C5-6 without evidence of radiculopathy or 
myelopathy.  

The examiner indicated that it was impossible to ascertain 
the etiology of the veteran's cervical spine disability with 
absolute certainty but that, because the medical evidence 
reflected that her complaints of cervical spine pain began in 
1998, the disability was most likely due to the 1998 
automobile accident.  

By July 2002 rating decision, the RO denied, in pertinent 
part, an increased rating for the veteran's right calf scar, 
service connection for a right foot disability, service 
connection for a left foot disability, service connection for 
a right shoulder disability, and service connection for a 
cervical spine disability.  

In October 2003, the veteran testified that while on an 
obstacle course, the rope from which she was hanging gave way 
and she remained hanging while her feet and back were hitting 
the wooden posts that supported the ropes.  She injured her 
back, neck, and both shoulders during this incident.  

With respect to her feet, she indicated that they were 
injured during the rope incident detailed above.  She also 
stated that they were further injured when a refrigerator hit 
her calf which caused her to brace herself from the impact.  
Upon questioning, she answered that she attributed all of her 
injuries to the rope incident during basic training.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Opinions regarding medical causation require medical skills 
and must be made by medical experts.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  




Analysis

With respect to her feet, service connection is not 
warranted.  Service connection is granted for present 
disabilities originating in service.  38 C.F.R. § 3.303; 
Degmetich, supra.  

The Board acknowledges that the veteran has current 
disabilities in both of her feet.  There is no evidence, 
however, of an injury to the feet in service.  Without such 
evidence, service connection cannot be granted.  38 C.F.R. 
§ 3.303.  

The Board has considered the veteran's testimony that she 
suffered injuries to both feet while hanging from a rope on 
an obstacle course and that her feet were further injured 
when a refrigerator fell on her calf.  Because, however, 
there is no corroborating evidence in the service medical 
records, the Board will not rely on her testimony that was 
given two decades after the injuries in question.  

Indeed, the Board notes that on March 1985 and April 1988 VA 
medical examinations, which took place closer in time to 
service, the veteran voiced no concerns about her feet.  In 
any event, the veteran is not qualified to render medical 
opinions regarding etiology upon which the Board might base a 
decision.  Espiritu, supra.  

The Board observes that records of the veteran's bilateral 
foot surgery have not been associated with the claims file.  
Ordinarily, under VCAA, VA would be obligated to make 
reasonable efforts to obtain those records.  

VA, however, is not required to provide assistance when no 
reasonable possibility exists that such assistance would aid 
the veteran in substantiating her claim.  38 U.S.C.A. 
§ 5103A(a)(2); see also 38 C.F.R. § 3.159(d).  

Because there is no indication of a bilateral foot injury in 
service, medical records pertaining to current treatment of 
the feet would not aid the veteran in substantiating her 
assertion that current foot trouble is related to service.  

The June 2002 VA medical examination report provided 
information on the veteran's current bilateral disability of 
the feet but did not discuss etiology.  Ordinarily, the Board 
would seek clarification.  In this instance, however, an 
additional medical examination and opinion are not necessary.  

A medical examination and opinion need only be provided if 
(1) there is competent evidence of a current disability, and 
(2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  

Here, because there in not any evidence suggestive of a nexus 
between a current bilateral disability of the feet and 
service, an examination need not be provided.  

With respect to the veteran's claimed right shoulder 
disability, service connection is denied.  38 C.F.R. § 3.303.  
The service medical records are silent with respect to 
complains pertaining to the right shoulder.  

Following service, the first mention of right shoulder was in 
a December 1998 medical notation indicating subjective 
complaints of "a little discomfort."  Subsequently, both 
shoulders were mentioned at her hearings.  Absent a 
documented injury in service and evidence of a presently 
diagnosed right shoulder disability, service connection must 
be denied.  Id.; Degmetich, supra.  

The Board notes that a VA medical examination of the right 
shoulder was not provided.  In this case, however, such an 
examination is not required as there is no evidence of a 
current right shoulder disability or suggestive of a nexus to 
service.  38 U.S.C.A. § 5103A(d).  

Service connection for a cervical spine disability also is 
denied.  38 C.F.R. § 3.303.  The veteran voiced no complaints 
regarding the neck in service.  

Following service, on April 1988 VA medical examination, the 
examiner noted that the neck was within normal limits.  A 
cervical spine disability was first noted on MRI in December 
1998, the same year in which the veteran was involved in a 
significant automobile accident.  

The fact that a cervical spine disability was initially 
diagnosed in 1998 militates against the finding of service 
connection.  In addition, on June 2002 VA medical 
examination, a VA examiner opined that the veteran's cervical 
spine disability was most likely due to the 1998 automobile 
accident.  

Because the evidence reflects an etiology that is other than 
one due to service, service connection for a cervical spine 
disability cannot be granted.  38 C.F.R. § 3.303.  

Finally, service connection for the veteran's claimed left 
hip disability is denied on a direct basis and as secondary 
to a right calf scar.  38 C.F.R. §§ 3.303, 3.310.  

The service medical records reflect no complaints connected 
to the left hip.  After service, pursuant to X-ray study in 
August 1999, it was revealed that the veteran's left hip was 
within normal limits.  

Absent competent evidence of present disability, service 
connection cannot be granted.  Id.; Degmetich, supra.  As 
such, service connection for a left hip disability must be 
denied.  

At her hearings the veteran stated that she experienced left 
hip pain.  Pain alone, however, absent an underlying 
disability, is not a disability for which service connection 
may be granted.  Sanchez-Benitez, supra.  

The Board notes as well that the veteran attributes a left 
hip disability to her right calf disability.  The veteran, 
however, is not competent to render medical opinions upon 
which the Board might rely.  Espirtu, supra.  

In conclusion, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with respect to any of 
the matters discussed above to otherwise warrant favorable 
decisions.  



ORDER

Service connection for a right foot disability is denied.  

Service connection for a left foot disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a neck disability is denied.  

Service connection for a left hip disability is denied.  



REMAND

By July 2002 rating decision, the RO denied entitlement to an 
evaluation in excess of 10 percent for a right calf scar.  
The veteran filed a timely Notice of Disagreement that month.  
See 38 C.F.R. §§ 20.200, 20.201. 20.302(a).  The RO has not 
issued a Statement of the Case regarding that matter.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and RO failure to issue 
same is a procedural defect.  Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective on Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  

Therefore, the Board must remand this aspect of the veteran's 
claim for preparation of a statement of the case as to 
entitlement to TDIU benefits.  See VAOPGCPREC 16-92 (July 24, 
1992).  

The veteran's service medical records reflect complaints of 
back pain and left shoulder pain.  The evidence of record 
indicates that the veteran suffers a current low back 
disability and adverse left shoulder symptomatology but does 
not provide sufficient information as to the etiology of the 
veteran's low back and left shoulder disabilities.  

As such, a VA examination must be scheduled in order that an 
examiner provide an opinion regarding the origin of the 
veteran's disabilities.  

With respect to hemorrhoids, the examination report of record 
does not contain an opinion regarding the etiology of the 
veteran's disability.  As such, an additional examination 
must be scheduled, and the examiner should be asked to 
discuss the likely period of onset of the veteran's 
hemorrhoids.  

As well, at her hearing, the veteran stated that her 
hemorrhoid treatment took place entirely at VA facilities.  
The record, however, does not appear to contain all of the 
relevant records.  Thus, the RO must obtain all VA treatment 
records relevant to hemorrhoids.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO must issue a Statement of the 
Case concerning the issue of an 
evaluation in excess of 10 for the 
service-connected right calf scar, 
including all applicable law and 
regulations.  The veteran should, of 
course, be advised of the time period 
within which to perfect her appeal.  38 
C.F.R. § 20.302(b) (2003).  

3.  The RO should obtain all VA medical 
treatment records pertinent to 
hemorrhoids not already associated with 
the claims file.  

4.  The veteran should be afforded a VA 
examination to determine whether she 
suffers from any low back or left 
shoulder disability.  If so, the examiner 
must provide an opinion regarding the 
etiology of each such disorder diagnosed.  
A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

5.  The veteran should be afforded a VA 
medical examination to describe her 
hemorrhoid disability and for an opinion 
regarding the etiology.  A rationale for 
all conclusions must be provided.  The 
claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner must indicate 
whether the claims file was reviewed and 
identify the records on which he or she 
relied.  

6.  The RO should inform the veteran that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655 (2003).  

7.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical examinations and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

8.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
indicated.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office  because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



